DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 03/21/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 11-15, 17-18 and 20-25 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 03/21/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 2, change “a one or more microcameras” to “one or more microcameras”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of in view of Cranfill et al. (US 2011/0249073 A1).

Regarding claim 1, Newman teaches a method for capturing video image data (Newman, Fig. 6, Paragraphs 0031 and 0054), comprising: 
receiving image display signals (Newman, Paragraphs 0040 and 0105) at a plurality of display pixels (Newman, Figs. 2 and 5, display pixels 104) embedded in a panel (Newman, Paragraphs 0039-0040), wherein the plurality of display pixels are interspersed with a plurality of microlenses (Newman, Fig. 1, Paragraph 0042, Fig. 3, Paragraph 0064), and the microlenses and display pixels are disposed side by side on a light-incident side (Newman, Fig. 3, Paragraph 0064);
capturing ambient image data (Newman, Figs. 6 and 7, Paragraphs 0098-0099 and 0117-0119, The images captured to be processed and displayed are the ambient images.) using one or more image-sensing devices of the panel (Newman, Fig. 1, camera elements 105, Fig. 3, photosensor 110, Paragraph 0054, The image sensing device is the sensor layer 110.); wherein each image-sensing device of the one or more image-sensing devices captures ambient image data from at least a first and second one of the microlenses (Newman, Fig. 1, Paragraphs 0042 and 0054); and 
constructing a second video image from the ambient image data (Newman, Paragraphs 0067, 0103 and 0108.).
However, Newman does not teach displaying a first video image with at least a first subset of the display pixels based on the received image display signals and does not explicitly state the microlenses and display pixels are disposed on a light-incident side of the panel nor the one or more image-sensing devices disposed on a back side of the panel.
In reference to Cheng et al. (hereafter referred as Cheng), Cheng teaches display pixels (Cheng, Fig. 1, display pixels 111, Paragraph 0044) are disposed on a light-incident side of a panel (Cheng, Fig. 1, image distance adjustment layer 141, Paragraph 0060) and one or more image-sensing devices (Cheng, Fig. 1, imaging array 120) disposed on a back side of the panel (Cheng, Fig. 1, Paragraph 0060).
These arts are analogous since they are both related to displays including image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Newman with the transparent substrate between the display pixels and imaging pixels as seen in Cheng to create the distance between the display and imaging pixels and provide structural support to the display and imaging pixels. Further, the limitation the microlenses and display pixels are disposed on a light-incident side of the panel would be met since the microlenses are disposed with the display pixels.
However, the combination of Newman and Cheng does not teach displaying a first video image with at least a first subset of the display pixels based on the received image display signals.
In reference to Cranfill et al. (hereafter referred as Cranfill, Cranfill teaches receiving image display signals at the display pixels (Cranfill, Fig. 16, Display 1645) and displaying a first video image with at least a first subset of the display pixels based on the received image display signals (Cranfill, Fig. 11, Paragraph 0224, The device receives image display signals from a remote device and displays the remote image with the display pixels in background main display 1170.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman and Cheng with the method of performing video conferencing as seen in Cranfill to allow the device to function as a video conferencing device and provide greater functionality to the device.

Regarding claim 2, the combination of Newman, Cheng and Cranfill teaches the method of claim 1 (see claim 1 analysis), further comprising displaying the second video image (Newman, Paragraph 0060) with a second subset of the display pixels (Cranfill, Fig. 11, Paragraph 0224, Cranfill teaches an image generated by the local camera is displayed in foreground inset display 1160. The image generated by the local camera is the second image generated in Newman.).

Regarding claim 3, the combination of Newman, Cheng and Cranfill teaches the method of claim 1 (see claim 1 analysis), wherein displaying the first video image is performed simultaneously with capturing the ambient image data (Cranfill, Fig. 11, Paragraph 0226, During the video conference, displaying the first video image (remote camera image) and capturing ambient image data (local camera image) is performed simultaneously.).

	Regarding claim 7, Newman teaches method for capturing video image data (Newman, Figs. 6 and 7, Paragraphs 0098-0099 and 0117-0119), comprising: 
capturing image data using one or more image-sensing devices (Newman, Fig. 1, camera elements 105, Fig. 3, photosensor 110, Paragraph 0054, The image sensing device is the sensor layer 110.) embedded in a panel (Newman, Fig. 1 and 3, The panel is the display and image sensing device.), wherein a plurality of display pixels (Newman, Figs. 2 and 5, display pixels 104) embedded in the panel are interspersed with a plurality of microlenses (Newman, Fig. 1, Paragraph 0042, Fig. 3, Paragraph 0064), and the microlenses and display pixels are disposed side by side on a light-incident side (Newman, Fig. 3, Paragraph 0064), and wherein the one or more image-sensing devices are disposed directly opposite the microlenses (Newman, Figs. 1 and 3, The image sensing device (sensor layer 110) is disposed directly opposite the microlenses.), wherein a first one of the image-sensing devices captures ambient image data from at least a first and second one of the microlenses (Newman, Fig. 1, Paragraphs 0042 and 0054);
constructing a high-resolution image frame from the image data using an electronic controller (Newman, Paragraphs 0055, 0067, 0103 and 0108.);
and constructing a high-resolution image frame from the image data with the electronic controller, to obtain a succession of high-resolution image frames (Newman, Paragraphs 0055, 0067, 0103 and 0108).
	However, Newman does not teach one or more image-sensing devices embedded in a panel including a transparent substrate, the microlenses and display pixels are disposed on the transparent substrate, wherein the one or more image-sensing devices are disposed on a back side of the transparent substrate; and repeating the steps of capturing image data and constructing a high-resolution image frame.
	In reference to Cheng, Cheng teaches one or more image-sensing devices (Cheng, Fig. 1, imaging array 120) embedded in a panel including a transparent substrate (Cheng, Fig. 1, image distance adjustment layer 141, Paragraph 0060), the display pixels (Cheng, Fig. 1, display pixels 111, Paragraph 0044) are disposed on the transparent substrate, wherein the one or more image-sensing devices are disposed on a back side of the transparent substrate (Cheng, Fig. 1, Paragraph 0060)
These arts are analogous since they are both related to displays including image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Newman with the transparent substrate between the display pixels and imaging pixels as seen in Cheng to create the distance between the display and imaging pixels and provide structural support to the display and imaging pixels. Further, the limitation the microlenses and display pixels are disposed on the transparent substrate would be met since the microlenses are disposed with the display pixels.
However, the combination of Newman and Cheng does not teach repeating the steps of capturing image data and constructing a high-resolution image frame.
In reference to Cranfill, Cranfill teaches repeating capturing image data (Cranfill, Fig. 5, Paragraphs 0169-0170); constructing an image frame 20from image data (Cranfill, Paragraphs 0128-0130) to obtain a succession of image frames (Cranfill, Fig. 5).
These arts are analogous since they are both related to imaging devices capable of capturing video. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman and Cheng with the explicit teaching of generating video by repeating the steps of capturing successive image frames and the method of performing video conferencing  as seen in Cranfill since it is well known to generate video data by capturing image frames in a time sequence and would produce similar and expected results of generating live video and to allow the device to function as a video conferencing device and provide greater functionality to the device. That is, to repeat the steps of capturing a frame to create a video as explicitly disclosed in Cranfill using the method of creating a frame as seen in Newman.

Regarding claim 8, the combination of Newman, Cheng and Cranfill teaches the method of claim 7 (see claim 7 analysis), further comprising applying a nonuniformity correction to the captured image data before constructing each high-resolution image frame (Newman, Paragraphs 0102-0103, Subtracting the display light is considered to be a nonuniformity correction.).

Regarding claim 21, the combination of Newman, Cheng and Cranfill teaches the method of claim 7 (see claim 7 analysis), further comprising displaying the succession of high-resolution image frames on the panel using the display pixels (Newman, Paragraphs 0055, 0067, 0103 and 0108, Cranfill, Fig. 11, Paragraph 0221).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cranfill et al. (US 2011/0249073 A1) in further view of Mullis (US 2014/0253738 A1).

Regarding claim 5, the combination of Newman, Cheng and Cranfill teaches the method of claim 1 (see claim 1 analysis). However, the combination of Newman, Cheng and Cranfill does not teach wherein the ambient image data includes reference object image data captured from a reference object, and further comprising determining the correction from the reference object image data.
In reference to Mullis, Mullis teaches wherein the ambient image data includes reference object image data captured from a reference object (Mullis, Fig. 3, Test pattern), and further comprising determining a correction from the reference object image data (Mullis, Fig. 2, Paragraphs 0030, 0033 and 0039).
These arts are analogous since they are related to imaging devices using an array of imaging arrays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng and Cranfill with the method of calibrating using a reference object as seen in Mullis to determine the parallax shift between the imaging components to aid in determination of the relative spatial performance between the imaging components (Mullis, Paragraph 0030). 

Alternatively, regarding claim 8, the combination of Newman, Cheng and Cranfill teaches the method of claim 7 (see claim 7 analysis). However, the combination of Newman, Cheng and Cranfill does not teach further comprising applying a nonuniformity correction to the captured image data before constructing each high-resolution image frame.
In reference to Mullis, Mullis teaches applying a nonuniformity correction to the captured image data before constructing each high-resolution image frame (Mullis, Paragraphs 0023, 0026, 0036-0037 and 0039, Nonuniformity corrections are applied to the image data of the individual imaging components (Figure 1, imaging components 104). The image data is then used to make a high-resolution image.).
These arts are analogous since they are related to imaging devices using an array of imaging arrays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng and Cranfill with the nonuniformity corrections as seen in Mullis to correct for non-uniformities in the optical systems of the imaging components and enable color uniformity checks (Mullis, Paragraph 0036).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cranfill et al. (US 2011/0249073 A1) in further view of Chino (US 2009/0207154 A1).

Regarding claim 13, the combination of Newman, Cheng and Cranfill teaches the method of claim 7 (see claim 7 analysis). However, the combination of Newman, Cheng and Cranfill does not teach further comprising checking for presence of an object touching or hovering over the light-incident side of the panel using the electronic controller, and in response to detecting such an object, switching at least a portion of the display pixels and image sensing devices to a touch-sensing mode of operation.
In reference to Chino, Chino teaches checking for presence of an object touching or hovering over the light-incident side of the panel using the electronic controller (Chino, Fig. 3A and 4A, Step S101, Paragraph 0116), and in response to detecting such an object, switching at least a portion of the display pixels and image sensing devices to a touch-sensing mode of operation (Chino, Fig. 3A and 4A, “Fast mode”, Paragraph 0110-0111).
These arts are analogous since they are all related to display devices with touch input. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng and Cranfill with the method of a touch-sensing mode (fast mode) as seen in Chino to sufficiently trace the high-speed movement of the finger or light pen while reducing the power consumption (Chino, Paragraphs 0005-0006).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cranfill et al. (US 2011/0249073 A1) in further view of Lee et al. (US 2021/0056906 A1).

Regarding claim 23, the combination of Newman, Cheng and Cranfill teaches the method of claim 1 (see claim 1 analysis), wherein a second portion of the panel is rigid, and wherein the one or more image-sensing devices are located only on the second portion of the panel (Newman, Fig. 1, display screen 102, The display screen portion of the panel is rigid).
However, the combination of Newman, Cheng and Cranfill does not teach wherein a first portion of the panel is flexible.
In reference to Lee et al. (hereafter referred as Lee), Lee teaches wherein a first portion (Lee, Fig. 3, circuit board 320, Paragraph 0078 and 0078) of a panel (Lee, Fig. 3, Display panel 300, Paragraph 0076) is flexible (Lee, Paragraph 0078 and 0078) and a second portion of the panel is rigid (Lee, Fig. 3, main area MA, Paragraph 0078) and wherein the one or more sensing devices are located only on the second portion of the panel (Lee, Fig. 3, sensor area SDA, Paragraph 0070).
These arts are analogous since they are all related to display devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng and Cranfill with the flexible printed circuit board portion of the panel as seen in Lee to connect the power of other processing circuits to the display and imaging devices.

Claims 1-3, 6-8, 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cranfill et al. (US 2011/0249073 A1) in view of Cok et al. (US 2012/0307123 A1).

Regarding claim 1, Newman teaches a method for capturing video image data (Newman, Fig. 6, Paragraphs 0031 and 0054), comprising: 
receiving image display signals (Newman, Paragraphs 0040 and 0105) at a plurality of display pixels (Newman, Figs. 2 and 5, display pixels 104) embedded in a panel (Newman, Paragraphs 0039-0040), wherein the plurality of display pixels are interspersed with a plurality of microlenses (Newman, Fig. 1, Paragraph 0042, Fig. 3, Paragraph 0064), and the microlenses and display pixels are disposed side by side on a light-incident side (Newman, Fig. 3, Paragraph 0064);
capturing ambient image data (Newman, Figs. 6 and 7, Paragraphs 0098-0099 and 0117-0119, The images captured to be processed and displayed are the ambient images.) using one or more image-sensing devices of the panel (Newman, Fig. 1, camera elements 105, Fig. 3, photosensor 110, Paragraph 0054, Each image sensing device is a microlens and a set of photosensors 112 under the microlens.); wherein each image-sensing device of the one or more image-sensing devices captures ambient image data from at least a first one of the microlenses (Newman, Fig. 1, Paragraphs 0042 and 0054); and 
constructing a second video image from the ambient image data (Newman, Paragraphs 0067, 0103 and 0108.).
However, Newman does not teach displaying a first video image with at least a first subset of the display pixels based on the received image display signals, the one or more image-sensing devices captures ambient image data from at least a first and second one of the microlenses and does not explicitly state the microlenses and display pixels are disposed on a light-incident side of the panel nor the one or more image-sensing devices disposed on a back side of the panel.
In reference to Cheng et al. (hereafter referred as Cheng), Cheng teaches display pixels (Cheng, Fig. 1, display pixels 111, Paragraph 0044) are disposed on a light-incident side of a panel (Cheng, Fig. 1, image distance adjustment layer 141, Paragraph 0060) and one or more image-sensing devices (Cheng, Fig. 1, imaging array 120) disposed on a back side of the panel (Cheng, Fig. 1, Paragraph 0060).
These arts are analogous since they are both related to displays including image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Newman with the transparent substrate between the display pixels and imaging pixels as seen in Cheng to create the distance between the display and imaging pixels and provide structural support to the display and imaging pixels. Further, the limitation the microlenses and display pixels are disposed on a light-incident side of the panel would be met since the microlenses are disposed with the display pixels.
However, the combination of Newman and Cheng does not teach displaying a first video image with at least a first subset of the display pixels based on the received image display signals.
In reference to Cranfill et al. (hereafter referred as Cranfill, Cranfill teaches receiving image display signals at the display pixels (Cranfill, Fig. 16, Display 1645) and displaying a first video image with at least a first subset of the display pixels based on the received image display signals (Cranfill, Fig. 11, Paragraph 0224, The device receives image display signals from a remote device and displays the remote image with the display pixels in background main display 1170.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman and Cheng with the method of performing video conferencing as seen in Cranfill to allow the device to function as a video conferencing device and provide greater functionality to the device.
However, the combination of Newman, Cheng and Cranfill does not teach the one or more image-sensing devices captures ambient image data from at least a first and second one of the microlenses.
In reference to Cok, Cok teaches a plurality of microlenses (Cok, Figs. 1 and 3, imaging lens 42A and 42B), one or more image-sensing devices (Cok, Fig. 1, One or more sensor arrays 23) captures ambient image data from at least a first (Cok, Figs. 1 and 5, imaging lens 42A) and second (Cok, Fig. 1, Figs. 1 and 5, imaging lens 42B) one of the microlenses (Cok, Fig. 1, Paragraphs 0039 and 0050).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng and Cranfill with the first and second microlens structure as seen in Cok to provide the desired optical paths with desired imaging characteristics for one or many different sensor (Cok, Paragraph 0050).

Regarding claim 2, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 1 (see claim 1 analysis), further comprising displaying the second video image (Newman, Paragraph 0060) with a second subset of the display pixels (Cranfill, Fig. 11, Paragraph 0224, Cranfill teaches an image generated by the local camera is displayed in foreground inset display 1160. The image generated by the local camera is the second image generated in Newman.).

Regarding claim 3, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 1 (see claim 1 analysis), wherein displaying the first video image is performed simultaneously with capturing the ambient image data (Cranfill, Fig. 11, Paragraph 0226, During the video conference, displaying the first video image (remote camera image) and capturing ambient image data (local camera image) is performed simultaneously.).

Regarding claim 6, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 1 (see claim 1 analysis), wherein the image-sensing devices are microcameras (Newman, Fig. 1, camera elements 105, photosensor 110, Paragraph 0054). 
However, the combination of Newman, Cheng, Cranfill and Cok does not teach the correction is applied to the ambient image data captured by each microcamera using a separate processing circuit disposed adjacent each microcamera.
In reference to Cok et al. (hereafter referred as Cok), Cok teaches processing image data captured by each microcamera using a separate processing circuit disposed adjacent each microcamera (Cok, Fig. 2, image sensor circuit 52, Fig. 3, sensor chiplet 20B and pixel control chiplets 20A, Paragraph 0039 and 0044, Image processing can be performed by image sensor circuit 52 (Fig. 2) or alternatively by pixel control chiplets 20A (Fig. 3).).
These arts are analogous since they are related to imaging devices using an array of imaging arrays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng, Cranfill and Cok with the method of providing a separate processing circuit (chiplets) disposed adjacent each microcamera as seen in Cok to provide improved display image quality and opportunity for high-resolution image sensor arrays, as well as a multiplicity of imaging sensor arrays that enable the capture of a variety of images and video sequences having different attributes (Cok, Paragraph 0023) and to produce a device with higher performance (Cok, Paragraphs 0066).

Regarding claim 7, Newman teaches method for capturing video image data (Newman, Figs. 6 and 7, Paragraphs 0098-0099 and 0117-0119), comprising: 
capturing image data using one or more image-sensing devices (Newman, Fig. 1, camera elements 105, Fig. 3, photosensor 110, Paragraph 0054, Each image sensing device is a set of photosensors 112 under a microlens 106.) embedded in a panel (Newman, Fig. 1 and 3, The panel is the display and image sensing device.), wherein a plurality of display pixels (Newman, Figs. 2 and 5, display pixels 104) embedded in the panel are interspersed with a plurality of microlenses (Newman, Fig. 1, Paragraph 0042, Fig. 3, Paragraph 0064), and the microlenses and display pixels are disposed side by side on a light-incident side (Newman, Fig. 3, Paragraph 0064), and wherein the one or more image-sensing devices are disposed directly opposite the microlenses (Newman, Figs. 1 and 3, The image sensing device (sensor layer 110) is disposed directly opposite the microlenses.), wherein a first one of the image-sensing devices captures ambient image data from at least a first one of the microlenses (Newman, Fig. 1, Paragraphs 0042 and 0054);
constructing a high-resolution image frame from the image data using an electronic controller (Newman, Paragraphs 0055, 0067, 0103 and 0108);
and constructing a high-resolution image frame from the image data with the electronic controller, to obtain a succession of high-resolution image frames (Newman, Paragraphs 0055, 0067, 0103 and 0108).
However, Newman does not teach one or more image-sensing devices embedded in a panel including a transparent substrate, the microlenses and display pixels are disposed on the transparent substrate, wherein the one or more image-sensing devices are disposed on a back side of the transparent substrate; the one or more image-sensing devices captures ambient image data from at least a first and second one of the microlenses; and repeating the steps of capturing image data and constructing a high-resolution image frame.
	In reference to Cheng, Cheng teaches one or more image-sensing devices (Cheng, Fig. 1, imaging array 120) embedded in a panel including a transparent substrate (Cheng, Fig. 1, image distance adjustment layer 141, Paragraph 0060), the display pixels (Cheng, Fig. 1, display pixels 111, Paragraph 0044) are disposed on the transparent substrate, wherein the one or more image-sensing devices are disposed on a back side of the transparent substrate (Cheng, Fig. 1, Paragraph 0060)
These arts are analogous since they are both related to displays including image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Newman with the transparent substrate between the display pixels and imaging pixels as seen in Cheng to create the distance between the display and imaging pixels and provide structural support to the display and imaging pixels. Further, the limitation the microlenses and display pixels are disposed on the transparent substrate would be met since the microlenses are disposed with the display pixels.
However, the combination of Newman and Cheng does not teach the one or more image-sensing devices captures ambient image data from at least a first and second one of the microlenses nor repeating the steps of capturing image data and constructing a high-resolution image frame.
In reference to Cranfill, Cranfill teaches repeating capturing image data (Cranfill, Fig. 5, Paragraphs 0169-0170); constructing an image frame 20from image data (Cranfill, Paragraphs 0128-0130) to obtain a succession of image frames (Cranfill, Fig. 5).
These arts are analogous since they are both related to imaging devices capable of capturing video. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman and Cheng with the explicit teaching of generating video by repeating the steps of capturing successive image frames and the method of performing video conferencing  as seen in Cranfill since it is well known to generate video data by capturing image frames in a time sequence and would produce similar and expected results of generating live video and to allow the device to function as a video conferencing device and provide greater functionality to the device. That is, to repeat the steps of capturing a frame to create a video as explicitly disclosed in Cranfill using the method of creating a frame as seen in Newman.
However, the combination of Newman, Cheng and Cranfill does not teach the one or more image-sensing devices captures ambient image data from at least a first and second one of the microlenses.
In reference to Cok, Cok teaches a plurality of microlenses (Cok, Figs. 1 and 3, imaging lens 42A and 42B), one or more image-sensing devices (Cok, Fig. 1, One or more sensor arrays 23) captures ambient image data from at least a first (Cok, Figs. 1 and 5, imaging lens 42A) and second (Cok, Fig. 1, Figs. 1 and 5, imaging lens 42B) one of the microlenses (Cok, Fig. 1, Paragraphs 0039 and 0050).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng and Cranfill with the first and second microlens structure as seen in Cok to provide the desired optical paths with desired imaging characteristics for one or many different sensor (Cok, Paragraph 0050).

Regarding claim 8, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 7 (see claim 7 analysis), further comprising applying a nonuniformity correction to the captured image data before constructing each high-resolution image frame (Newman, Paragraphs 0102-0103, Subtracting the display light is considered to be a nonuniformity correction.).

Regarding claim 21, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 7 (see claim 7 analysis), further comprising displaying the succession of high-resolution image frames on the panel using the display pixels (Newman, Paragraphs 0055, 0067, 0103 and 0108, Cranfill, Fig. 11, Paragraph 0221).

Regarding claim 24, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 1 (see claim 1 analysis), wherein a transparent material extends from the one or more image sensing devices to the microlenses without any air gaps (Newman, Fig. 3, Cheng, Fig. 1, Paragraph 0060, Newman teaches a distance from the image sensing devices to the microlenses. Cheng teaches the distance is set without any air gaps by a transparent material.).
However, the combination of Newman, Cheng and Cranfill does not explicitly state a solid transparent material.
In reference to Cok et al. (hereafter referred as Cok), Cok teaches a solid transparent material (Cok, Fig. 7, substrate 10, Paragraphs 0060 and 0067)
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Newman, Cheng, Cranfill and Cok with the explicit teaching of a solid transparent substrate as seen in Cok.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Newman, Cheng, Cranfill and Cok with the explicit teaching of a solid transparent substrate as seen in Cok since it is a known transparent substrate and would provide similar and expected results for use as a substrate to provide circuitry on.

Regarding claim 25, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 24 (see claim 24 analysis), wherein the solid transparent material comprises a transparent substrate of the panel (Cok, Paragraphs 0060 and 0067).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cranfill et al. (US 2011/0249073 A1) in view of Cok et al. (US 2012/0307123 A1) in further view of Mullis (2014/0253738 A1).

Regarding claim 5, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 1 (see claim 1 analysis). However, the combination of Newman, Cheng, Cranfill and Cok does not teach wherein the ambient image data includes reference object image data captured from a reference object, and further comprising determining the correction from the reference object image data.
In reference to Mullis, Mullis teaches wherein the ambient image data includes reference object image data captured from a reference object (Mullis, Fig. 3, Test pattern), and further comprising determining a correction from the reference object image data (Mullis, Fig. 2, Paragraphs 0030, 0033 and 0039).
These arts are analogous since they are related to imaging devices using an array of imaging arrays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng, Cranfill and Cok with the method of calibrating using a reference object as seen in Mullis to determine the parallax shift between the imaging components to aid in determination of the relative spatial performance between the imaging components (Mullis, Paragraph 0030). 

Alternatively, regarding claim 8, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 7 (see claim 7 analysis). However, the combination of Newman, Cheng, Cranfill and Cok does not teach further comprising applying a nonuniformity correction to the captured image data before constructing each high-resolution image frame.
In reference to Mullis, Mullis teaches applying a nonuniformity correction to the captured image data before constructing each high-resolution image frame (Mullis, Paragraphs 0023, 0026, 0036-0037 and 0039, Nonuniformity corrections are applied to the image data of the individual imaging components (Figure 1, imaging components 104). The image data is then used to make a high-resolution image.).
These arts are analogous since they are related to imaging devices using an array of imaging arrays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng, Cranfill and Cok with the nonuniformity corrections as seen in Mullis to correct for non-uniformities in the optical systems of the imaging components and enable color uniformity checks (Mullis, Paragraph 0036).

Claims 6, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of in view of Cranfill et al. (US 2011/0249073 A1) in view of Cok et al. (US 2012/0307123 A1) in view of Keelan et al. (US 2013/0293753 A1).

Alternatively, regarding claim 6, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 1 (see claim 1 analysis), wherein the image-sensing devices are microcameras (Newman, Fig. 1, camera elements 105, Fig. 3, photosensor 110, Paragraph 0054), the method further comprising generating corrected image data by applying a correction to the captured ambient image data (Newman, Figs. 6 and 7, Paragraphs 0084, 0103 and 0117-0119). 
However, the combination of Newman, Cheng, Cranfill and Cok does not teach wherein the correction is applied to the ambient image data captured by each microcamera using a separate processing circuit disposed adjacent each microcamera.
In reference to Keelan et al. (hereafter referred as Keelan), Keelan teaches generating corrected image data by applying a correction to the captured ambient image data (Keelan, Paragraphs 0046-0047); wherein the correction is applied to the ambient image data captured by each microcamera using a separate processing circuit disposed adjacent each microcamera (Keelan, Fig. 4, control circuitry 44 and storage and processing circuitry 50, The control circuitry 44 and storage and processing circuitry 50 are separate from the microcamera array and adjacent to each microcamera.).
These arts are analogous since they are both related to constructing images using a plurality of sub images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng, Cranfill and Cok with the method of using separate processing circuitry for correcting and compressing the image data from the pixel arrays before transmitting the images to a processor for combining the images as seen in Keelan to process the high volumes of image data captured by image pixel array efficiently (Keelan, Paragraph 0048).

Regarding claim 11, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 7 (see claim 7 analysis), wherein the image-sensing devices are microcameras (Newman, Fig. 1, camera elements 105, Fig. 3, photosensor 110, Paragraph 0054). However, the combination of Newman, Cheng, Cranfill and Cok does not teach further comprising compressing the image data captured by each microcamera using a processing circuit disposed at or adjacent the microcamera.
In reference to Keelan, Keelan teaches compressing the image data captured by each microcamera (Keelan, Paragraph 0048-0049) using a processing circuit disposed at or adjacent the microcamera (Keelan, Fig. 4, control circuitry 44 and Storage and processing circuitry 50).
These arts are analogous since they are both related to constructing images using a plurality of sub images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng, Cranfill and Cok with the method of using processing circuitry for correcting and compressing the image data from the pixel arrays before transmitting the images to a processor for combining the images as seen in Keelan to process the high volumes of image data captured by image pixel array efficiently (Keelan, Paragraph 0048).

Regarding claim 12, the combination of Newman, Cheng, Cranfill, Cok and Keelan teaches the method of claim 11 (see claim 11 analysis), further comprising decompressing the image data using the electronic controller (Keelan, Paragraph 0060).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cranfill et al. (US 2011/0249073 A1) in view of Cok et al. (US 2012/0307123 A1) in further view of Chino (US 2009/0207154 A1).

Regarding claim 13, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 7 (see claim 7 analysis). However, the combination of Newman, Cheng, Cranfill and Cok does not teach further comprising checking for presence of an object touching or hovering over the light-incident side of the panel using the electronic controller, and in response to detecting such an object, switching at least a portion of the display pixels and image sensing devices to a touch-sensing mode of operation.
In reference to Chino, Chino teaches checking for presence of an object touching or hovering over the light-incident side of the panel using the electronic controller (Chino, Fig. 3A and 4A, Step S101, Paragraph 0116), and in response to detecting such an object, switching at least a portion of the display pixels and image sensing devices to a touch-sensing mode of operation (Chino, Fig. 3A and 4A, “Fast mode”, Paragraph 0110-0111).
These arts are analogous since they are all related to display devices with touch input. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng, Cranfill and Cok with the method of a touch-sensing mode (fast mode) as seen in Chino to sufficiently trace the high-speed movement of the finger or light pen while reducing the power consumption (Chino, Paragraphs 0005-0006).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cranfill et al. (US 2011/0249073 A1) in view of Cok et al. (US 2012/0307123 A1) in further view of Cutler (US 2021/0021784 A1).

Regarding claim 22, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 1 (see claim 1 analysis), further comprising: entering a videoconferencing mode (Cranfill, Fig. 11).
However, the combination of Newman, Cheng, Cranfill and Cok entering a videoconferencing mode configured to reduce gaze parallax, wherein entering the videoconferencing mode comprises: assigning each one of a plurality of remote participants to a respective virtual camera position on the panel, such that the image capturing devices within each respective virtual camera position capture image data, and generating a video stream using captured image data from each virtual camera position, and transmitting the respective video stream to each of the respective remote participants.
In reference to Cutler, Cutler teaches entering a videoconferencing mode configured to reduce gaze parallax (Cutler, Paragraph 0026 and 0032-0033), wherein entering the videoconferencing mode comprises: 
assigning each one of a plurality of remote participants to a respective virtual camera position on the panel (Cutler, Fig. 12, Paragraph 0104), such that the image capturing devices within each respective virtual camera position capture image data (Cutler, Fig. 9, Paragraph 0078-0079, 0092), and 
generating a video stream using captured image data from each virtual camera position (Cutler, Fig. 12, Paragraph 0104), and 
transmitting the respective video stream to each of the respective remote participants (Cutler, Fig. 12, Paragraph 0104).
These arts are analogous since they are all related to imaging devices and displays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng, Cranfill and Cok with the method of videoconferencing as seen in Cutler to allow for multiple participants and correcting for gaze location (Cutler, Paragraph 0026 and 0032-0033).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cranfill et al. (US 2011/0249073 A1) in view of Cok et al. (US 2012/0307123 A1) in further view of Lee et al. (US 2021/0056906 A1).

Regarding claim 23, the combination of Newman, Cheng, Cranfill and Cok teaches the method of claim 1 (see claim 1 analysis), wherein a second portion of the panel is rigid, and wherein the one or more image-sensing devices are located only on the second portion of the panel (Newman, Fig. 1, display screen 102, The display screen portion of the panel is rigid).
However, the combination of Newman, Cheng, Cranfill and Cok does not teach wherein a first portion of the panel is flexible.
In reference to Lee et al. (hereafter referred as Lee), Lee teaches wherein a first portion (Lee, Fig. 3, circuit board 320, Paragraph 0078 and 0078) of a panel (Lee, Fig. 3, Display panel 300, Paragraph 0076) is flexible (Lee, Paragraph 0078 and 0078) and a second portion of the panel is rigid (Lee, Fig. 3, main area MA, Paragraph 0078) and wherein the one or more sensing devices are located only on the second portion of the panel (Lee, Fig. 3, sensor area SDA, Paragraph 0070).
These arts are analogous since they are all related to display devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng, Cranfill and Cok with the flexible printed circuit board portion of the panel as seen in Lee to connect the power of other processing circuits to the display and imaging devices.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cok et al. (US 2012/0307123 A1).

Regarding claim 14, Newman teaches a method for capturing video image data, comprising: 
capturing image data using a one or more microcameras embedded in a panel of a device, each microcamera comprising an image sensor and a plurality of microlenses (Newman, Fig. 1, camera elements 105, Fig. 3, photosensor 110, Paragraph 0054, Each microcamera is a set of photosensors 112 under a microlens 106.), wherein a plurality of display pixels (Newman, Figs. 2 and 5, display pixels 104) embedded in the panel are interspersed side by side with the plurality of microlenses (Newman, Fig. 3, Paragraph 0064), and the microlenses and display pixels are disposed on a light-incident side (Newman, Fig. 3, Paragraph 0064), wherein the one or more image sensors are disposed directly opposite the microlenses (Newman, Figs. 1 and 3, The image sensing device (sensor layer 110) is disposed directly opposite the microlenses.), and wherein a first one of the image sensors captures ambient image data from at least a first one of the microlenses (Newman, Fig. 1, Paragraphs 0042 and 0054); 
correcting the image data by applying a correction to the image data captured by each microcamera (Newman, Figs. 6 and 7, Paragraphs 0084, 0103 and 0117-0119);
constructing a high-resolution image frame from the corrected image data (Newman, Paragraphs 0055, 0067, 0103 and 0108.); and 
displaying a high-resolution image frames on the device using the display pixels (Newman, Paragraph 0062 and 0069).
However, Newman does not teach the panel including a transparent substrate, the microlenses and display pixels are disposed on a light-incident side of the transparent substrate, wherein the one or more image sensors are disposed on a back side of the transparent substrate; wherein a first one of the image sensors captures ambient image data from at least a first and second one of the microlenses; 
In reference to Cheng, Cheng teaches a one or more microcameras (Cheng, Fig. 1, imaging array 120) embedded in a panel including a transparent substrate (Cheng, Fig. 1, image distance adjustment layer 141, Paragraph 0060), the display pixels (Cheng, Fig. 1, display pixels 111, Paragraph 0044) are disposed on the transparent substrate, wherein the one or more image sensors are disposed on a back side of the transparent substrate (Cheng, Fig. 1, Paragraph 0060)
These arts are analogous since they are both related to displays including image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Newman with the transparent substrate between the display pixels and imaging pixels as seen in Cheng to create the distance between the display and imaging pixels and provide structural support to the display and imaging pixels. Further, the limitation the microlenses and display pixels are disposed on the transparent substrate would be met since the microlenses are disposed with the display pixels.
However, the combination of Newman and Cheng does not teach wherein a first one of the image sensors captures ambient image data from at least a first and second one of the microlenses 
In reference to Cok, Cok teaches a plurality of microlenses (Cok, Figs. 1 and 3, imaging lens 42A and 42B), one or more image sensors (Cok, Fig. 1, One or more sensor arrays 23) captures ambient image data from at least a first (Cok, Figs. 1 and 5, imaging lens 42A) and second (Cok, Fig. 1, Figs. 1 and 5, imaging lens 42B) one of the microlenses (Cok, Fig. 1, Paragraphs 0039 and 0050).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman and Cheng with the first and second microlens structure as seen in Cok to provide the desired optical paths with desired imaging characteristics for one or many different sensor (Cok, Paragraph 0050).

Regarding claim 15, the combination of Newman, Cheng and Cok teaches the method of claim 14 (see claim 14 analysis), wherein displaying the image is performed simultaneously with capturing the image data (Cranfill, Fig. 11, Paragraph 0226, During the video conference, displaying the image and capturing image data is performed simultaneously.).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cok et al. (US 2012/0307123 A1) in further view of Mullis (2014/0253738 A1).

Regarding claim 17, the combination of Newman, Cheng and Cok teaches the method of claim 14 (see claim 14 analysis). However, the combination of Newman, Cheng and Cok does not teach wherein the image data includes reference object image data captured from a reference object, and further comprising determining the correction from the reference object image data.
In reference to Mullis, Mullis teaches wherein the image data includes reference object image data captured from a reference object (Mullis, Fig. 3, Test pattern), and further comprising determining the correction from the reference object image data (Mullis, Fig. 2, Paragraphs 0030, 0033 and 0039).
These arts are analogous since they are related to imaging devices using an array of imaging arrays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng and Cok with the method of calibrating using a reference object as seen in Mullis to determine the parallax shift between the imaging components to aid in determination of the relative spatial performance between the imaging components (Mullis, Paragraph 0030). 

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cok et al. (US 2012/0307123 A1) in further view of Mullis (2014/0253738 A1) in view of Keelan et al. (US 2013/0293753 A1).

Regarding claim 18, the combination of Newman, Cheng, Cok and Mullis teaches the method of claim 17 (see claim 17 analysis). However, the combination of Newman, Cheng, Cok and Mullis does not teach wherein the correction is applied to the image data captured by each microcamera using a processing circuit disposed at or adjacent the microcamera.
In reference to Keelan, Keelan teaches wherein a correction (Keelan, Paragraphs 0046-0047) is applied to the image data captured by each microcamera (Keelan, Fig. 2, image pixel array 17) using a processing circuit disposed at or adjacent the microcamera (Keelan, Fig. 4, control circuitry 44 and Storage and processing circuitry 50).
These arts are analogous since they are both related to constructing images using a plurality of sub images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng, Cok and Mullis with the method of using processing circuitry for correcting and compressing the image data from the pixel arrays before transmitting the images to a processor for combining the images as seen in Keelan to process the high volumes of image data captured by image pixel array efficiently (Keelan, Paragraph 0048).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2020/0389576 A1) in view of Cheng et al. (US 2021/0210567 A1) in view of Cranfill et al. (US 2011/0249073 A1) in further view of Chino (US 2009/0207154 A1).

Regarding claim 20, the combination of Newman, Cheng and Cok teaches the method of claim 14 (see claim 14 analysis). However, the combination of Newman, Cheng and Cok does not teach further comprising checking for presence of an object touching or hovering over the display and image-capture device, and in response to detecting such an object, automatically switching at least a portion of the device to a touch-sensing mode of operation.
In reference to Chino, Chino teaches checking for presence of an object touching or hovering over the display and image-capture device (Chino, Fig. 3A and 4A, Step S101, Paragraph 0116), and in response to detecting such an object, automatically switching at least a portion of the device to a touch-sensing mode of operation (Chino, Fig. 3A and 4A, “Fast mode”, Paragraph 0110-0111).
These arts are analogous since they are all related to display devices with touch input. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Newman, Cheng and Cok with the method of a touch-sensing mode (fast mode) as seen in Chino to sufficiently trace the high-speed movement of the finger or light pen while reducing the power consumption (Chino, Paragraphs 0005-0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698